Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CALCULATION OF REGISTRATION FEE Proposed Maximum Proposed Maximum Amount of Title of Each Class of Securities to be Amount to be Offering Price per Aggregate Offering Price Registration Registered Registered Share (1) Fee (1)(2) Common Stock, par value $1.00 $31.87 $180,314,086 $10,062 (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) of the Securities Act of 1933, as amended, based on the average of the high and low prices of the shares reported on the New York Stock Exchange on May 28, 2009. (2) Calculated in accordance with Rule 457(r) under the Securities Act of 1933, as amended. PROSPECTUS SUPPLEMENT (To Prospectus dated December 18, 2008) Filed Pursuant to Rule 424(b)(5) Registration No. 333-141013 5,657,800 Shares Honeywell International Inc. Common Stock The Honeywell International Inc. Master Retirement Trust (the “ Selling
